                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                               STATESVILLE DIVISION
                                                  5:18-cv-00181-FDW

               GREGORY H. JONES,                   )
                                                   )
                                 Plaintiff,        )
                                                   )
               vs.                                 )
                                                   )
                                                   )                          ORDER
                                                   )
               FNU RICKMAN, et al.,                )
                                                   )
                                 Defendants.       )
               ____________________________________)

                          THIS MATTER is before the Court on Plaintiff’s Request for Return of Exhibits, [Doc.

               52], which the Court construes as a motion to return exhibits.

                          Plaintiff requests that the Court return his exhibits. Plaintiff does not specify which

               exhibits he is referring to in his motion. On review of the docket in this matter, it appears Plaintiff

               is referring to the Exhibits to his Amended Complaint. [Doc. 16-1]. The Court will grant

               Plaintiff’s motion.

                          IT IS, THEREFORE, ORDERED that the Clerk is respectfully instructed to mail

               Plaintiff a copy of the Exhibits filed in this matter at Doc. 16-1 or, if possible, return the original

               exhibits to the Plaintiff and maintain a copy for the Court file.


Signed: October 9, 2019
